Title: From George Washington to Colonel Daniel Morgan, 26 July 1777
From: Washington, George
To: Morgan, Daniel



Sir
8 Miles East of Morris Town July 26: 1777

If this Letter comes to hand before you have passed the Delaware, you are to halt at Trentown and there remain till further Orders, Unless you should receive authentic information of the arrival of the Enemy’s Fleet within the Capes of Delaware—In which case, you are to

proceed to Philadelphia and take Orders from the Commanding Officer there, as before directed. Should you have crossed the River when you get the Letter, you are to march to Bristol and there wait further Orders, If your Intelligence of the Enemy’s arrival as above should not require your proceeding to philadelphia—If you hear of that circumstance, in a satisfactory manner, you will delay not a Moment in getting there. I am Sir Yr Most Obedt Servt

Go: Washington

